Title: From James Madison to Henry Dearborn, 13 November 1809
From: Madison, James
To: Dearborn, Henry


Dear Sir
Washington Novr. 13. 1809
I have recd. your favor of the 7th. Tonningen being included in the Consulate of Mr. Forbes who resides at Hamburg, and being now the real commercial port of that Consulate, it would not consist with what is due to him, to comply with the wishes of Col. Russel. Mr. F. has acquitted himself as one of the most intelligent and active of the Consular Corps; and when not at Tonningen himself, is understood to have an Agent there.
The Intelligencer of this Morning will tell you that the insults to this Govt. interwoven by Mr Jackson in his correspondence with the Secy. of State, have required that the door should be shut agst. a farther repetition of them. It appears to have been a favorite object with him to create a footing for the impudent charge agst. the administration, of entering into a collusive arrangt. with his Predecessor. The use to have been made of the insinuation if not at once blasted is obvious. Present me respectfully to M⟨rs. Dearborn,⟩ and be assured of my sincere & constant esteem.
James Madison
